DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 14, 2021 has been entered.
 
Status of Claims
This Office Action based on the 14/656691 application is in response to the communications filed February 28, 2022. 
Claims 1-6, 9, 11, 32-37, 39, 41, 43-48, 50 and 53 were amended February 28, 2022. 
Claims 1-6, 8, 9, 11, 32-37, 39, 41, 43-48, 50, and 52-57 are currently pending and considered below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 11, 32-35, 37, 41, 43-46, 48, 50 and 52 are rejected under 35 USC 103 as being unpatentable over Brunner et al. (US 2013/0208084; herein referred to as Brunner) in view of Hamilton et al. (US 2008/0306787; herein referred to as Hamilton) in further view of Mueller et al. (US 2009/0196485; herein referred to as Mueller) in further view of Adams et al. (US 2018/0199065; herein referred to as Adams) in further view of Karunamuni et al. (US 2013/0141524; herein referred to as Karunamuni) in further view of Bhardwaj et al. (US 2014/0355881; herein referred to as Bhardwaj). 
As per claim 1, 
Brunner teaches receiving by a medication management system, a set of images from an application on a mobile device of a user, wherein the set of images are captured by a camera of the mobile device, wherein the set of images comprises a prescription label on a medication package, wherein each image in the set of images comprises a respective portion of the prescription label and wherein a set of images comprises portions of textual characters. (Paragraphs [0078], [0085]-[0088] of Brunner. The teaching describes collecting portions of a prescription label via images from different angles. Each image in the set is a portion of the image. The image collection can be carried out by “a smartphone application that operates in the phone that not only controls the image acquisition process, but that uses the various still images that are obtained and stitches them into a single two-dimensional image of the label about the three-dimensional object.”. This image acquisition device is being construed as a camera integrated into the smartphone due to the application on the smartphone being connected to it wither wirelessly through a wireless network or physically through a wired connection. Such connections would integrate the camera into the smartphone.)
Brunner further teaches determining, by the medication management system, one or more respective quality measurements for each image in the set of images, wherein each respective quality measurement of the one or more respective quality measurements is associated with one or more respective adjustments in the each image. (Paragraph [0100] of Brunner. The teaching describes that motion quality measurements are made on the images and “motion detection software and/or methods are used to compare one image stripe to the next”.)
Brunner further teaches responsive to the one or more respective quality measurements exceeding corresponding threshold measurements associated with the one or more respective adjustments associated with the one or more respective quality measurements for each image in the set of images, determining, one or more transform functions for flattening a portion of the prescription label on a non-planar surface shape, wherein the transform functions map a first pixel on portion of the prescription label on the non-planar surface shape of the medication package to a second pixel on the flat surface, and reconstructing the portion of the prescription on the non-planar surface shape of the medication package as a flattened reconstruction of the prescription label using at least the set of images and the one or more transform functions. (Paragraphs [0013] and [0091]-[0096] of Brunner.  The teaching describes that a scan of a prescription bottle takes in three-dimensional information and pixel by pixel maps this information to a two-dimensional surface. The system determines overlapping features that overlap with other images in the capture set. The teaching further describes “A camera is located within the housing and obtains images of the object as it is rotated. These series of images are then stitched into a single cohesive two-dimensional image upon which optical character recognition (OCR) can be performed, and the digitized information can then be verified using computerized processes and/or by manual inspection”)
Brunner further teaches providing for display on the user interface the reconstructed prescription label for creation of a prescription record for the user based on extracted information from the medication package, wherein the reconstructed prescription label is based at least in part on the flattened reconstruction of the portion of the prescription label. (Paragraphs [0097]-[0100] of Brunner. The teaching describes that the reconstructed prescription label is presented to the user in two-dimensional form for the creation of a prescription record for the patient.)
Brunner does not explicitly teach responsive to a quality measurement in the one or more quality measurements not exceeding a threshold measurement associated with one or more adjustments associated with the quality measurement, providing information for display on a user interface of the client device that describes the quality measurement to the user and providing for display on the user interface a request for a replacement image to replace the image, wherein replacement images are requested until the quality measurement exceeds the threshold measurement. 
However Hamilton teaches being responsive to a quality measurement in the one or more respective quality measurements not exceeding a threshold measurement in an image (Paragraph [0052] of Hamilton. The teaching describes determining that an image passes or fails a quality threshold. If the quality is poor, the system determines that the image is poor. If the quality is acceptable the system moves on to the next image. The quality is determined based on the lighting and focus of the image.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the teaching of Brunner the image threshold teachings of Hamilton. One of ordinary skill in the art would have known that if the system of Brunner collected poor images, the composite image is creates from stitching together the separate images would also be poor. Incorporating a quality assurance feature like seen in Hamilton would have led to better quality images and therefore a better outcome. One of ordinary skill in the art would have added to the teaching of Brunner, the teaching of Hamilton based on this incentive without yielding unexpected results.
The combined teaching of Brunner and Hamilton does not explicitly teach providing information for display on a user interface of the client device that describes the quality measurement to the user and providing for display on the user interface a request for a replacement image to replace the image, wherein replacement images are requested until the quality measurement exceeds the threshold measurement.
However Mueller teaches providing information for display on a user interface of the mobile device that describes the quality measurement to the user and providing for display on the user interface a request for a replacement image to replace the each image, wherein replacement images are requested until the quality measurement exceeds the threshold measurement, and wherein the replacement images comprise the respective replacement image. (Paragraph [0027] of Mueller. The teaching describes an image processor that determines the quality of a scan of a check for a user. The check processing module analyzes the input image that the user gives to the system and determines if the check image quality is proper. If the quality measurement does not meet the system’s standard, it notifies that the check image is not good enough to process and requests another. This process continues until a proper image is given to the system and the computer and process the check properly. This user interface could be the user interface of the smartphone described in Brunner.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Brunner and Hamilton, the quality checks in Mueller. Like the improvement provided in Hamilton, Mueller would have provided better quality to the images collected by the system. However, the threshold was determined by the user of the system and had no objective standard to keep. Mueller however has a built in objective standard for image collection that would have had application to the medical field, namely a device controlled quality assurance module. One of ordinary skill in the art would have added to the combined teaching of Brunner and Hamilton, the teachings of Mueller based on this incentive without yielding unexpected results. 
The combined teaching of Brunner, Hamilton and Mueller does not explicitly teach determining for each image of the medication package, structural information identifying an object similar in shape to the medication package captured in the image. 
However Adams teaching determine, for the each image of the object, structural information identifying (i) an object similar in shape to the object captured in the each image and (ii) a non-planar surface shape of the object in the each image, and upon identifying the non-planar surface shape of the object, determining one or more transform functions for the non-planar surface shape of the object based on structural information of the object captured in the each image, the one or more transform functions operable for flattening a portion of the prescription label on the non-planar surface shape based on the object identified by the structural information. (Paragraphs [0063]-[0065] of Adams, the teaching describes that the system detects the objects structural information through image capture and transforms the images into a 2-dimensional image based on that structural information. For example, the teaching describes how to transform a spherical (non-planar surface) object into a 2D object. This is done through identifying the structure of a sphere and then determining transform functions to turn that captured image into a 2D image.)
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the combined teaching of Brunner, Hamilton and Mueller with the image capture teachings of Adams. Paragraph [0178] of Adams describes that the system may implement a different projection technique to generate the 2D image resulting in a final image with improved image quality. One of ordinary skill in the art would have seen the image capture technique of the combined teaching of Brunner, Hamilton and Mueller compared to the technique of Adams and would have been motivated to implement this structural detection in images so as to get a better final image in medication container image captures. One of ordinary skill in the art would modified the combined teaching of Brunner, Hamilton and Mueller, with the teaching of Adams based on this incentive without yielding unexpected results. 
The combined teaching of Brunner, Hamilton, Mueller and Adams does not explicitly teach during image capture by a camera on a mobile device, presenting, be a medication management system, one or more instructions to a user operating the camera on the mobile device, wherein the one or more instructions comprise a speed of rotation of a package in a particular orientation. 
However Karunamuni teaches during image capture on a mobile device, presenting one or more instructions to a user operating the camera on the mobile device, wherein the one or more instructions comprise a speed of rotation in a particular direction. (Paragraphs [0050]-[0058] of Karunamuni. The teaching describes an image capture system where a user is capturing a panoramic image by slowly rotating a mobile device around an axis. When the device detects that the motion is going too fast, the interface prompts the user to “go glower” and when the device is going to slow, the interface prompts the user to “go faster”.)
It would have been obvious to one of ordinary skill in the art to modify the image acquisition of the smartphone application of the combined teaching of Brunner, Hamilton, Mueller and Adams, with the image capturing quality notifications of Karunamuni. Paragraph [0006] of Karunamuni teaches that the methods of prompting a user to change their behavior in the image acquisition process would result in an improvement of the acquisition of images. One of ordinary skill in the art would have modified the combined teaching of Brunner, Hamilton, Mueller and Adams with Karunamuni based on this incentive without yielding unpredictable results. 
The combined teaching of Brunner, Hamilton, Mueller, Adams and Karunamuni would then have taught wherein the one or more instructions comprise a speed of rotation of a package in a particular orientation because Brunner teaches capturing the images of a package of medication by rotating around the package in a particular way and Karunamuni teaching the one or more instructions to the user. 
The combined teaching of Brunner, Hamilton, Mueller, Adams and Karunamuni does not explicitly teach determining an edge density associated with the set of images, wherein an application displays information to the user via a user interface on the camera describing a value of the edge density in the set of images when the value does not exceed a first threshold. 
However Bhardwaj teaches after applying one or more filters to each respective image in the set of images, determining a respective edge density associated with the each respective image in the set of images, wherein an application on the mobile device of the user displays information to the user via a user interface on the camera describing a value of the respective edge density for the each respective image in the set of images when the value does not exceed a first threshold measurement, and wherein the application on the mobile device of the user displays information to the user via the user interface on the camera that the each respective image is unfocused when the value of the respective edge density for the each respective image exceeds the first threshold measurement. (Paragraphs [0073], [0090], [0095]-[0097] [0100] and Figure 19 of Bhardwaj. The teaching describes a sharpness detection engine that is used to determine the quality of an image. The sharpness of an image is determined by a weighting matrix W which is based on two results of filtering image and perpendicular directions. The image sharpness engine generates an edge energy map which is aggregated for each of the rectangular regions. The engine then applies a smoothing parameter to the weighting matrix such that the matrix becomes normalized with respect to regions with high edge density. The engine then calculates a blur probability of the image based on a sharpness score which is then communicated to the user device display when the blur probability exceeds a blur threshold. For images with high probability of being blurred, the user receives a pop up window of a warning sign (or other notification format) and is asked to improve the image quality by using photo-editing tools on their device or to take and upload another image)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the image processing techniques of the combined teaching of Brunner, Hamilton, Mueller, Adams and Karunamuni, the edge density teachings of Bhardwaj. Paragraph [0073] of Bhardwaj describes that the imaging processes described by the reference are used to ensure for improved image capture and recognition. Such teachings when added to the image processing of the combined teaching of Brunner, Hamilton, Mueller, Adams and Karunamuni, would have improved the combined teaching. One of ordinary skill in the art would have added to the combined teaching of Brunner, Hamilton, Mueller, Adams and Karunamuni, the teaching of Bhardwaj based on this incentive without yielding unexpected results. 
As per claim 32, 
Claim 32 has been found to be substantially equivalent to claim 1. As such claim 32 is rejected for the same reasons as claim 1. 
As per claim 43, 
Claim 43 has been found to be substantially equivalent to claim 1. As such claim 43 is rejected for the same reasons as claim 1.
As per claim 2, 
The combined teaching of Brunner, Hamilton, Mueller, Adams, Karunamuni and Bhardwaj teaches the limitations of claim 1. 
Brunner further teaches wherein the one or more respective quality measurements of the each image in the set of images measures motion of a smartphone operated by the user to capture the each image. (Paragraph [0100] of Brunner. The teaching describes that motion quality measurements are made on the images and “motion detection software and/or methods are used to compare one image stripe to the next”.)
Hamilton further teaches herein the one or more respective quality measurements of the each image in the set of images measures lighting used to capture the each image and focus of the each image. (Paragraph [0052] of Hamilton. The teaching describes determining that an image passes or fails a quality threshold. If the quality is poor, the system requests a different image. If the quality is acceptable the system moves on to the next image. The quality is determined based on the lighting and focus of the image.)
As per claim 3, 
The combined teaching of Brunner, Hamilton, Mueller, Adams, Karunamuni and Bhardwaj teaches the limitations of claim 2.
Hamilton further teaches wherein a quality measurement of the one or more respective quality measurements measuring the lighting used to capture the each image is based on luminance values of the each image. (Paragraph [0052] of Hamilton. The teaching describes determining the brightness of an image and automatically adjusting the brightness. This means that the system would have to detect the luminance quantitatively to figure out how to change the brightness of an image and by how much.)
As per claim 4, 
The combined teaching of Brunner, Hamilton, Mueller, Adams, Karunamuni and Bhardwaj teaches the limitations of claim 2. 
Karunamuni further teaches wherein a quality measurement of the one or more respective quality measurements measuring the motion of the mobile device operated by the user to capture the each image is based on motion data from a motion sensor of the mobile device, wherein the motion sensor comprises an accelerometer. (Paragraphs [0035] and [0050]-[0058] of Karunamuni. The teaching describes an image capture system where a user is capturing a panoramic image by slowly rotating a mobile device around an axis. When the device detects that the motion is going too fast, the interface prompts the user to “go glower” and when the device is going to slow, the interface prompts the user to “go faster”. The system determines the motion of the camera based on motion sensors in the device, namely an accelerometer. )
Karunamuni further teaches during the image capture by the camera, monitoring a motion of the camera via the accelerometer. (Paragraphs [0035] and [0050]-[0058] of Karunamuni. The teaching describes an image capture system where a user is capturing a panoramic image by slowly rotating a mobile device around an axis. When the device detects that the motion is going too fast, the interface prompts the user to “go glower” and when the device is going to slow, the interface prompts the user to “go faster”. The system determines the motion of the camera based on motion sensors in the device, namely an accelerometer. ) 
Brunner further teaches using the medication management system, (Paragraphs [0078], [0085]-[0088] of Brunner. The teaching describes collecting portions of a prescription label via images from different angles. Each image in the set is a portion of the image. The image collection can be carried out by “a smartphone application that operates in the phone that not only controls the image acquisition process, but that uses the various still images that are obtained and stitches them into a single two-dimensional image of the label about the three-dimensional object.”. This image acquisition device is being construed as a camera integrated into the smartphone due to the application on the smartphone being connected to it wither wirelessly through a wireless network or physically through a wired connection. Such connections would integrate the camera into the smartphone.) and 
Mueller and Karunamuni further teaches displaying image recapture information on the user interface to the user describing the motion of the camera when a magnitude of movement indicated by the accelerometer exceeds a threshold, wherein the image recapture information comprises instructions to correct the motion of the camera during recapture a set of new images by the camera on the mobile device. (Paragraph [0027] of Mueller. The teaching describes an image processor that determines the quality of a scan of a check for a user. The check processing module analyzes the input image that the user gives to the system and determines if the check image quality is proper. If the quality measurement does not meet the system’s standard, it notifies that the check image is not good enough to process and requests another. This process continues until a proper image is given to the system and the computer and process the check properly. This user interface could be the user interface of the smartphone described in Brunner. Paragraphs [0035] and [0050]-[0058] of Karunamuni. The teaching describes an image capture system where a user is capturing a panoramic image by slowly rotating a mobile device around an axis. When the device detects that the motion is going too fast, the interface prompts the user to “go glower” and when the device is going to slow, the interface prompts the user to “go faster”. The system determines the motion of the camera based on motion sensors in the device, namely an accelerometer.
As per claim 6, 
The combined teaching of Brunner, Hamilton, Mueller, Adams, Karunamuni and Bhardwaj teaches the limitations of claim 1.
Hamilton further teaches wherein an adjustment of the one or more respective adjustments of an image of the set of images are selected from a at least of: a filter applied to the image, brightness in the image, contrast in the image, hue associated with the image, saturation of the image, color balance in the image, one or more color vibrancies of the image, exposure of the image, luminance of the image, or any combination thereof. (Paragraph [0052] of Hamilton. The teaching describes determining the brightness of an image and automatically adjusting the brightness. This means that the system would have to detect the luminance quantitatively to figure out how to change the brightness of an image and by how much.)
As per claim 11, 
The combined teaching of Brunner, Hamilton, Mueller, Adams, Karunamuni and Bhardwaj teaches the limitations of claim 1.
Brunner further teaches wherein the prescription label is a curved label that curves around at least a portion of the medication package, each image in the set of images capturing a portion of the curved label and the set of images collectively capture the entire curved label. (Paragraphs [0013] and [0085]-[0088], [0091]-[0096] and Figure 7 of Brunner. The teaching describes that each of the label portion images in a set are collectively an entire label. Such label portion images would have varying degrees of overlap in image capture. Figure 7 shows that the prescription package is curved. The teaching further describes that a scan of a prescription bottle takes in three-dimensional information and pixel by pixel maps this information to a two-dimensional surface. The system determines overlapping features that overlap with other images in the capture set. The teaching further describes “A camera is located within the housing and obtains images of the object as it is rotated. These series of images are then stitched into a single cohesive two-dimensional image upon which optical character recognition (OCR) can be performed, and the digitized information can then be verified using computerized processes and/or by manual inspection”)
As per claim 33, 
Claim 33 has been found to be substantially equivalent to claim 2. As such claim 33 is rejected for the same reasons as claim 2.
As per claim 34, 
Claim 34 has been found to be substantially equivalent to claim 3. As such claim 34 is rejected for the same reasons as claim 3.
As per claim 35, 
Claim 35 has been found to be substantially equivalent to claim 4. As such claim 35 is rejected for the same reasons as claim 4.
As per claim 37, 
Claim 37 has been found to be substantially equivalent to claim 6. As such claim 37 is rejected for the same reasons as claim 6.
As per claim 41, 
Claim 41 has been found to be substantially equivalent to claim 11. As such claim 41 is rejected for the same reasons as claim 11.
As per claim 44, 
Claim 44 has been found to be substantially equivalent to claim 2. As such claim 44 is rejected for the same reasons as claim 2.
As per claim 45, 
Claim 45 has been found to be substantially equivalent to claim 3. As such claim 45 is rejected for the same reasons as claim 3.
As per claim 46, 
Claim 46 has been found to be substantially equivalent to claim 4. As such claim 46 is rejected for the same reasons as claim 4.
As per claim 48, 
Claim 48 has been found to be substantially equivalent to claim 6. As such claim 48 is rejected for the same reasons as claim 6.
As per claim 50, 
Claim 50 has been found to be substantially equivalent to claim 11. As such claim 50 is rejected for the same reasons as claim 11.
As per claim 52, 
The combined teaching of Brunner, Hamilton, Mueller, Adams, Karunamuni and Bhardwaj teaches the limitations of claim 1.
Brunner further teaches wherein determining one or more transform functions is based on structural information of the medication package where the portion of the prescription label associated with the image is attached, wherein the structural information is at least one of: an identification of an object in similar shape with the medication package, a geometric model of the medication package or of a portion of the medication package where the prescription label is attached, a point cloud representation of the medication package or of a portion of the medication where the prescription label is attached. (Paragraphs [0013] and [0085]-[0088], [0091]-[0096] and Figure 7 of Brunner. The teaching describes that each of the label portion images in a set are collectively an entire label. Such label portion images would have varying degrees of overlap in image capture. Figure 7 shows that the prescription package is curved. The teaching further describes that a scan of a prescription bottle takes in three-dimensional information and pixel by pixel maps this information to a two-dimensional surface. The system determines overlapping features that overlap with other images in the capture set. The teaching further describes “A camera is located within the housing and obtains images of the object as it is rotated. These series of images are then stitched into a single cohesive two-dimensional image upon which optical character recognition (OCR) can be performed, and the digitized information can then be verified using computerized processes and/or by manual inspection”)
Claims 5, 36 and 47 are rejected under 35 USC 103 as being unpatentable over Brunner, Hamilton, Mueller, Adams, Karunamuni and Bhardwaj in further view of King et al. (US 2013/0275849; herein referred to as King). 
As per claim 5, 
The combined teaching of Brunner, Hamilton, Mueller, Adams, Karunamuni and Bhardwaj teaches the limitations of claim 2. 
Bhardwaj further teaches a quality measurement of the one or more respective quality measurements measuring the focus of each respective image in the set of images is based on edge density analysis of each respective image. (Paragraphs [0073], [0090], [0095]-[0097] [0100] and Figure 19 of Bhardwaj. The teaching describes a sharpness detection engine that is used to determine the quality of an image. The sharpness of an image is determined by a weighting matrix W which is based on two results of filtering image and perpendicular directions. The image sharpness engine generates an edge energy map which is aggregated for each of the rectangular regions. The engine then applies a smoothing parameter to the weighting matrix such that the matrix becomes normalized with respect to regions with high edge density. The engine then calculates a blur probability of the image based on a sharpness score which is then communicated to the user device display when the blur probability exceeds a blur threshold. For images with high probability of being blurred, the user receives a pop up window of a warning sign (or other notification format) and is asked to improve the image quality by using photo-editing tools on their device or to take and upload another image)
The combined teaching of Brunner, Hamilton, Mueller, Adams, Karunamuni and Bhardwaj does not explicitly teach wherein providing information to the user further comprises providing an instruction to the user to move the camera into focus during the image capture using the camera on the mobile device. 
However King teaches providing information to the user further comprises providing an instruction to the user to move the camera into focus during the image capture using the camera on the mobile device. (Paragraph [0279] of King. The teaching describes that if elements in an image are determined to be blurry, the system can adjust the focus of the camera of the capture device or prompt the user to reposition or adjust the capture device)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Brunner, Hamilton, Mueller, Adams, Karunamuni and Bhardwaj, the notification teachings of King. Paragraph [0046] of King teaches that the disclosed camera system has advantages for example to remove artifacts of the capture process, to improve the signal-to-noise ratio, and to identify or locate desired information within the data. One of ordinary skill in the art would have added to the combined teaching of Brunner, Hamilton, Mueller, Adams, Karunamuni and Bhardwaj, the teaching of King based on this incentive without yielding unexpected results. 
As per claim 36, 
Claim 36 has been found to be substantially equivalent to claim 5. As such claim 36 is rejected for the same reasons as claim 5.
As per claim 47, 
Claim 47 has been found to be substantially equivalent to claim 5. As such claim 47 is rejected for the same reasons as claim 5.
Claims 8, 9 and 39 are rejected under 35 USC 103 as being unpatentable over Brunner, Hamilton, Mueller, Adams, Karunamuni and Bhardwaj in further view of Patuck et al. (US 2013/0021512; herein referred to as Patuck).
As per claims 8 and 9, 
The combined teaching of Brunner, Hamilton, Mueller, Adams, Karunamuni and Bhardwaj teaches the limitations of claim 1. 
The combined teaching of Brunner, Hamilton, Mueller, Adams, Karunamuni and Bhardwaj does not explicitly teach wherein information describing the quality measurement includes instructions or guidelines for capturing a better quality replacement image. 
However Patuck teaches wherein information describing the quality measurement includes alignment instructions or guidelines for how to align the medication package in the image for capturing a better quality replacement image. (Paragraph [0031] of Patuck. The teaching describes a system that gives recommendations as to how the user can capture a better image. For this application an obvious variable in the acquisition of medication labels is the alignment quality and instructions would have been provided to improve the image quality.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Brunner, Hamilton, Mueller, Adams, Karunamuni and Bhardwaj, the recommendation tool of Patuck. One of ordinary skill in the art would have known that the combined teaching of Brunner, Hamilton, Mueller and Adams teach displaying quality measurements when the image is not good enough. It would have been obvious to provide instructions as to how the better image could be attained given that the score tells you how much you need to improve. The user would have benefitted by this and save time from trial and error and instead follow instructions. One of ordinary skill in the art would have added to the combined teaching of Brunner, Hamilton, Mueller, Adams, Karunamuni and Bhardwaj, the teaching of Patuck based on this incentive without yielding unexpected results.
As per claim 39,
Claim 39 has been found to be substantially equivalent to claims 8 and 9. As such claim 39 is rejected for the same reasons as claims 8 and 9. 
Claims 53 and 54 are rejected under 35 USC 103 as being unpatentable over Brunner, Hamilton, Mueller, Adams, Karunamuni and Bhardwaj in further view of Brunner et al. (US 2014/0281871; herein referred to as Brunner 2.)
As per claim 53, 
The combined teaching of Brunner, Hamilton, Mueller, Adams, Karunamuni and Bhardwaj teaches the limitations of claim 1.
The combined teaching of Brunner, Hamilton, Mueller, Adams, Karunamuni and Bhardwaj does not explicitly teach identifying a location in each image in the set that is associated with a location on the prescription label on the medication package based on assumptions known about the prescription label, wherein determining one or more transform functions comprises determining one or more transform matrices representing an array of elements used to transform points in space, and wherein each of a plurality of the pixels in the image corresponding to the location on the prescription label represent points in a first space that are mapped using the one or more transform matrices to each of a plurality of the corresponding pixels on the flat surface that represent points in a second space. 
However Brunner 2 teaches identifying a location in each image in the set that is associated with a location on the prescription label on the medication package based on assumptions known about the prescription label, wherein determining one or more transform functions comprises determining one or more transform matrices representing an array of elements used to transform points in space, and wherein each of a plurality of the pixels in the image corresponding to the location on the prescription label represent points in a first space that are mapped using the one or more transform matrices to each of a plurality of the corresponding pixels on the flat surface that represent points in a second space. (Paragraphs [0013] and [0014] of Brunner 2. The teaching describes identifying regions in a prescription label that match up with fields in a template form field. The system collects the physical prescription label and converts it into a computer-readable image file that converts the printed text to digitized text through OCR. Templates can have a unique location in the form fields thereby determining how the three-dimensional prescription container is mapped to a two-dimensional image template.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Brunner, Hamilton, Mueller, Adams, Karunamuni and Bhardwaj the teachings of Brunner 2. Brunner’s mapping of prescription labels only goes so far to get patient information into the computer system, i.e. it stitches together a prescription label and performs OCR on the label. Here the problem is when that information needs to be communicated to other medical systems that may not be formatted in the same way as the particular provider taking in the scan. Brunner 2 provides a way to establish uniform templates that this OCR data goes into so other entities who would want to access this information would be able to. One of ordinary skill in the art would have added to the combined teaching of Brunner, Hamilton, Mueller, Adams, Karunamuni and Bhardwaj, the teaching of Brunner 2 based on this incentive without yielding unexpected results. 
As per claim 54, 
The combined teaching of Brunner, Hamilton, Mueller, Adams, Karunamuni and Bhardwaj teaches the limitations of claim 1.
The combined teaching of Brunner, Hamilton, Mueller, Adams, Karunamuni and Bhardwaj does not explicitly teach detecting that a template for a known prescription label type matches the reconstructed prescription label; performing text recognition on the reconstructed prescription label to identify text about the user and a prescription represented by the prescription label; and populating each of a plurality of particular data fields in the template with the text identified in the text recognition that represents a correct type of text to fill the particular data field.
However Brunner 2 teaches teach detecting that a template for a known prescription label type matches the reconstructed prescription label; performing text recognition on the reconstructed prescription label to identify text about the user and a prescription represented by the prescription label; and populating each of a plurality of particular data fields in the template with the text identified in the text recognition that represents a correct type of text to fill the particular data field. (Paragraphs [0013], [0014] and [0055]-[0059] of Brunner 2. The teaching describes identifying regions in a prescription label that match up with fields in a template form field. The system collects the physical prescription label and converts it into a computer-readable image file that converts the printed text to digitized text through OCR. Templates can have a unique location in the form fields thereby determining how the three-dimensional prescription container is mapped to a two-dimensional image template. Once the template is determined, and the characters are digitized the system populates the characters of the prescription bottle to the two-dimensional template.  
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Brunner, Hamilton, Mueller, Adams, Karunamuni and Bhardwaj the teachings of Brunner 2. Brunner’s mapping of prescription labels only goes so far to get patient information into the computer system, i.e. it stitches together a prescription label and performs OCR on the label. Here the problem is when that information needs to be communicated to other medical systems that may not be formatted in the same way as the particular provider taking in the scan. Brunner 2 provides a way to establish uniform templates that this OCR data goes into so other entities who would want to access this information would be able to. One of ordinary skill in the art would have added to the combined teaching of Brunner, Hamilton, Mueller, Adams, Karunamuni and Bhardwaj, the teaching of Brunner 2 based on this incentive without yielding unexpected results.
Claims 55 and 56 are rejected under 35 USC 103 as being unpatentable over Brunner, Hamilton, Mueller, Adams, Karunamuni and Bhardwaj in further view of Defrank et al. (US 2014/0188502; herein referred to as Defrank.)
As per claim 55, 
The combined teaching of Brunner, Hamilton, Mueller, Adams, Karunamuni and Bhardwaj teaches the limitations of claim 1.
The combined teaching of Brunner, Hamilton, Mueller, Adams, Karunamuni and Bhardwaj does not explicitly teach performing text recognition on the reconstructed prescription label to identify text about the user and a prescription represented by the prescription label; populating each of a plurality of particular data fields of the prescription record with the text identified in the text recognition that represents a correct type of text to fill the particular data field; automatically creating for the user, in an application for use by the user on the client device, a plurality of medication management features, at least one of the features comprising a list of all medications of the user for which images have been taken of a prescription label corresponding to the medication, the list automatically updated as new images of prescription labels are taken by the user.
However Defrank teaches performing text recognition on the reconstructed prescription label to identify text about the user and a prescription represented by the prescription label; populating each of a plurality of particular data fields of the prescription record with the text identified in the text recognition that represents a correct type of text to fill the particular data field; automatically creating for the user, in an application for use by the user on the client device, a plurality of medication management features, at least one of the features comprising a list of all medications of the user for which images have been taken of a prescription label corresponding to the medication, the list automatically updated as new images of prescription labels are taken by the user. (Paragraphs [0086]-[0089] of Defrank. The teaching describes a prescription system that uses OCR to convert the text on a prescription label and add the information from the prescription label to the patient’s current list of medications. The data is gathered from a label photo and automatically updates the prescription list. 
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Brunner, Hamilton, Mueller, Adams, Karunamuni and Bhardwaj the prescription updating techniques of Defrank. Brunner’s OCR capability merely detects what is written on a label without much post processing of the collected data. One of ordinary skill in the art would have seen the updated prescription list through OCR teaching of Defrank and be incentivized by the time and resources saved by having a computer manage a prescription list rather than a more error prone human. One of ordinary skill in the art would have added to the combined teaching of Brunner, Hamilton, Mueller, Adams, Karunamuni and Bhardwaj, the teaching of Defrank based on this incentive without yielding unexpected results. 
As per claim 56, 
The combined teaching of Brunner, Hamilton, Mueller, Adams, Karunamuni and Defrank teaches the limitations of claim 55.
Defrank further teaches wherein the medication management features automatically created further comprise automated refill reminders sent to the user on the client device, the refill reminder scheduled based on one of the particular data fields that has instructions about how to take the medication. (Paragraph [0092] of Defrank. The teaching describes The prescription smart label mobile application 820 determines the volumetric space occupied by the remaining pills using depth in bottle, diameter which can be approximated based on the size of the pill image, typical free space between pills of that size and shape when confined and can determine an approximation of the number of pills remaining in the bottle. The pill remaining determination and original number of pills for the prescription creates refill reminder 1770 for the patient and notifies the filling pharmacy of the pending refill order.)
Claim 57 is rejected under 35 USC 103 as being unpatentable over Brunner, Hamilton, Mueller, Adams, Karunamuni, Bhardwaj and Defrank in further view of Albert (US 2011/0246220).
As per claim 57, 
The combined teaching of Brunner, Hamilton, Mueller, Adams, Karunamuni, Bhardwaj and Defrank teaches the limitations of claim 55.
The combined teaching of Brunner, Hamilton, Mueller, Adams, Karunamuni, Bhardwaj and Defrank does not explicitly teach providing the application to a plurality of other client devices of family or friends of the user, each other client device having shared within the application from the user the list of medications of the user. 
However Albert teaches providing the application to a plurality of other client devices of family or friends of the user, each other client device having shared within the application from the user the list of medications of the user. (Paragraph [0159] of Albert. The teaching describes that through a patient portal, a patient’s prescription list may be shared.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Brunner, Hamilton, Mueller, Adams, Karunamuni, Bhardwaj and Defrank, the teaching of Albert. One of ordinary skill in the art would have known that family members taking care of a patient who cannot take care of themselves or who cannot work new technology would assist in allowing better patient outcome. This would include permitting a family member manage a prescription list. One of ordinary skill in the art would have added to combined teaching of Brunner, Hamilton, Mueller, Adams, Karunamuni, Bhardwaj and Defrank, the teaching of Albert based on this incentive without yielding unexpected results. 

Response to Arguments
Applicant’s arguments submitted February 28, 2022 have been fully considered.
Applicant’s arguments are rendered moot in light of the new combination of references used in the current rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD A NEWTON whose telephone number is (313)446-6604. The examiner can normally be reached M-F 8:00AM-3:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA AUGUSTINE can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.N./Examiner, Art Unit 3686                                                                                                                                                                                                        
/JOHN P GO/Primary Examiner, Art Unit 3686